UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6362


UNULA BOO SHAWN ABEBE,

                Plaintiff - Appellant,

          v.

MATTHEW J. PERRY, JR.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:09-cv-03131-MBS)


Submitted:   June 1, 2010                  Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Unula   Boo     Shawn       Abebe   appeals    the    district   court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and find that

this appeal is frivolous.              Accordingly, we dismiss the appeal

for the reasons stated by the district court.                    Abebe v. Perry,

No. 0:09-cv-03131-MBS (D.S.C. Mar. 1, 2010).                    We dispense with

oral   argument   because       the     facts   and     legal    contentions    are

adequately    presented    in     the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                        DISMISSED




                                          2